TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00071-CV


                                         C. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0008-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant C. W. filed her notice of appeal on February 8, 2021. The appellate

record was complete on March 1, 2021, making appellant’s brief due on March 22, 2021. To

date, appellant’s brief has not been filed.

               On March 24, 2021, we ordered Ernest J. Alderete to file appellant’s brief no later

than April 12, 2021 and advised him that if the brief was not filed by that date, he would be

required to show cause why he should not be held in contempt of court. The next day, the trial

court discharged Alderete as the attorney of record for C.W. and substituted Kenneth Richey, Jr.

Therefore, we order Kenneth Richey, Jr. to file appellant’s brief no later than April 20, 2021. If

the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on April 1, 2021.
Before Justices Goodwin, Triana, and Kelly




                                             2